DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 12/27/2021 is acknowledged.  Claim 8 has been amended. Claim 10 has been cancelled.  Claims 1-8 and 14-16 are currently pending.  Claims 8 and 14-16 have been examined on the merits. 

Response to Arguments
Applicant’s arguments have been fully considered and have been found persuasive.  The prior art does not teach or make obvious a method as recited using a composition comprising the claimed components.  Upon review of the claims it was determined that an examiner’s amendment could place the application into condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Benjamin Lu on 01/21/2022.

The application has been amended as follows: 

1-7. (Cancelled)..  

8. (Currently amended) A method for preserving animal stem cells or animal primary cells, the method comprising: 
contacting the cells with a composition for cell preservation, 
wherein the composition contains plant-derived recombinant human serum albumin and plant peptide as active ingredients, the plant-derived recombinant human serum albumin being contained at 0.5-5 parts by weight, and the plant peptide being contained at 1-5 parts by weight, on a basis of the total 100 parts by weight of the composition, and 
wherein the composition further contains CaCl2 KCl, MgSO4 NaCl, 2PO4H2O alanine, L-asparagine-H2O, L-aspartic acid, L-glutamic acid, [[G]]glycine, L- lysine-HCl, L-proline, L-serine, choline chloride, [[F]]folic acid, i-inositol, [[N]]niacinamide, [[P]]pyridoxal HCl, thiamine HCl adenosine, 2'deoxycytidine-HCl, 2'deoxyguanosine and thymidine



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art has been established on the record.  Applicant’s invention has been found novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 8 and 14-16 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657    

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657